MEMO
Case     ENDORSED Document 63 Filed 07/10/20 Page 1 of 14
     1:13-cr-00630-ALC




                                                       7/10/20
Case 1:13-cr-00630-ALC Document 63
                                60 Filed 07/10/20
                                         04/20/20 Page 2 of 14
Case 1:13-cr-00630-ALC Document 63
                                60 Filed 07/10/20
                                         04/20/20 Page 3 of 14
Case 1:13-cr-00630-ALC Document 63
                                60 Filed 07/10/20
                                         04/20/20 Page 4 of 14
Case 1:13-cr-00630-ALC Document 63
                                60 Filed 07/10/20
                                         04/20/20 Page 5 of 14
Case 1:13-cr-00630-ALC Document 63
                                60 Filed 07/10/20
                                         04/20/20 Page 6 of 14
Case 1:13-cr-00630-ALC Document 63
                                60 Filed 07/10/20
                                         04/20/20 Page 7 of 14
Case 1:13-cr-00630-ALC Document 63
                                60 Filed 07/10/20
                                         04/20/20 Page 8 of 14
Case 1:13-cr-00630-ALC Document 63
                                60 Filed 07/10/20
                                         04/20/20 Page 9 of 14
Case 1:13-cr-00630-ALC Document 63
                                60 Filed 07/10/20
                                         04/20/20 Page 10 of 14
Case 1:13-cr-00630-ALC Document 63
                                60 Filed 07/10/20
                                         04/20/20 Page 11 of 14
Case 1:13-cr-00630-ALC Document 63
                                60 Filed 07/10/20
                                         04/20/20 Page 12 of 14
Case 1:13-cr-00630-ALC Document 63
                                60 Filed 07/10/20
                                         04/20/20 Page 13 of 14
Case 1:13-cr-00630-ALC Document 63
                                60 Filed 07/10/20
                                         04/20/20 Page 14 of 14




                           The motion is DENIED.
                           So Ordered.

                                                          7/10/20
